Citation Nr: 1616555	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1983 to March 2004. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board remanded the matter in October 2014 for additional development. The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a headache disability.


CONCLUSION OF LAW

The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1110, 1111,1131, 1132, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in an April 2009 letter. 

The duty to assist requirement has also been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service and pos-service treatment records are in the file.  Although the 2015 examiner noted the Veteran's statement that he was seeking an evaluation by a headache specialist to establish a diagnosis, the record does not indicate that any further assessment was provided, or the results of that assessment.  Further, subsequently, the Veteran's representative stated that they had no additional evidence to submit and that if further evidence was located and submitted at a future time, initial AOJ consideration was waived.  No further evidence was received, and in March 2016, the Veteran's representative again stated that there was no further evidence to submit.

The Veteran was afforded a VA examination in July 2015.  The Board finds the examination adequate; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided rationale for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making a determination, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for a headache disability.  Service treatment records show complaints of headaches on numerous occasions.  In September 1985, the Veteran presented with complaints of full frontal headaches after standing up fast.  The assessment was frontal headaches post to boxing matches.  In August 1985, the Veteran complained of sinus headaches and was diagnosed with tension headaches.  October 1985 and February 1988 records show further complaints of sinus headaches.  In June 1994, the Veteran was also seen for a sore throat and a headache.  On an October 2003 Report of Medical History the Veteran indicated that he suffers from sinus headaches, sinus drainage and frequent pressure in the head and face. 

Following service, the Veteran underwent a VA neurological examination in October 2004.  The examiner noted a normal neurological examination with no evidence of migraines, ticks or choreiform activities.  Accordingly, the examiner did not provide a diagnosis of headaches.  

Thereafter, treatment records show complaints of headaches.  In May 2007, the Veteran was seen at a VA facility and complained of headaches that "wake him up."  The Veteran stated that he was seen by an ear, nose and throat physician (ENT) and was told that his sinuses are "ok."  July 2007 treatment records show complaints of headaches 2 to 3 times a week.  August and September 2007 records show a diagnosis of headache syndrome.  A June 2012 VA treatment record shows complaints of worsening headaches.  The Veteran also reported that he believes his headaches are sinus related, but his ENT specialist disagreed.  November 2014 VA treatment records show further reports of worsening sinus headaches. 

The Veteran was afforded another VA examination in July 2015 pursuant to the Board's 2014 remand which requested that the examiner determine whether the Veteran has a headache disability and, if so, whether such disability is related to service.  The 2015 VA examiner reviewed all the evidence of record and concluded that there was "no conclusive diagnosis [of a headache disability] to date."  The examiner explained that "[a]lthough [VA] treatment records indicate a sinus headache condition, previous notes say he was evaluated by ENT and they do not feel his headaches are sinus related."  The examiner also noted that the Veteran's descriptions of headaches at the time of the examination were "mixed", and thus a diagnosis could not be rendered.  The examiner further stated that Veteran had been to a neurologist, who did not offer a diagnosis of a headache disability.  

Based on the evidence of record, the Board finds that service connection is not warranted for a headache disability. The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of a headache disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the evidence does not reflect that the Veteran has or has had any headache disability.  Although post-service treatment records reveal complaints of headaches, there is no evidence that the Veteran was diagnosed with a headache disability.  The VA examiner reviewed the Veteran's medical records and specifically noted the there was no conclusive diagnosis of a headache disability to date.  Post-service treatment records show that the Veteran was seen by a neurologist who did not offer a diagnosis of a headache disability.  The examiner acknowledged the Veteran's complaints of sinus headaches; however she noted that the Veteran's ENT found that his headaches are not sinus related.  The examiner also noted that the Veteran's descriptions of headaches at the time of the examination were mixed, and thus a diagnosis could not be rendered.  

The Board has also considered the Veteran's complaints of headaches, and that he is competent to report such symptomatology.  However, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Furthermore, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing that he now has a headache disability.  As such, the Board finds that the Veteran's assertions are outweighed by the VA medical opinion addressed above.

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of a headache disability.  Thus, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a headache disability is denied. 



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


